DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. McClure on March 5, 2021 via email (see attached Email Communication). 
The application has been changed as follows:
Claim 1, line 1: “to be applied to a facility” has been deleted.  
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the prior art fails to teach, disclose, or suggest, either alone or in combination, an operation control system including: a first transport line on which a plurality of transport bodies is transported by a transport mechanism at a predetermined reference speed while being separated at a predetermined reference distance, and a second transport line on which a plurality of self-propelled carrier bodies travels, the second transport line being provided in parallel to the first transport line, wherein when a distance between a carrier body of the plurality of carrier bodies and another carrier body of the plurality of carrier bodies or an obstacle ahead of the carrier body is defined as a forward separation distance, an autonomous traveling control unit controls travel of the carrier body such that the forward . 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313)446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833